         Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 1 of 10




                             AFFIDAVIT IN SUPPORT OF A
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Raymond Abruzzese a Special Agent (SA) with Homeland Security Investigations
(HSI), being duly sworn, depose and state as follows:

                                        INTRODUCTION

       I have been employed as a Special Agent of the U.S. Department of Homeland Security,
Homeland Security Investigations (HSI) since March 2003, and am currently assigned to Child
Exploitation Unit in Dulles, Virginia.

        While employed by HSI, I have investigated federal criminal violations related to high
technology or cybercrime, child exploitation, and child pornography, as well as commercial
fraud and immigration fraud. I have gained experience through everyday work relating to
conducting these types of investigations. I also have received training in the area of child
pornography and child exploitation and have had the opportunity to observe and review
numerous examples of child pornography, as defined in 18 U.S.C. § 2256(8), including computer
media. Due to my experience and training, I can identify child pornography when I see it. I
have training and experience in the enforcement of the laws of the United States, including the
preparation, presentation, and service of subpoenas, affidavits, criminal complaints, search
warrants, and arrest warrants.

       This Affidavit is made in support of a criminal complaint and arrest warrant charging
ANTHONY GARDEA (GARDEA), with knowingly receiving child pornography in violation
of 18 U.S.C. § 2252(a)(2) (Receipt of Child Pornography).

        I am familiar with the information contained in this Affidavit based upon the
investigation I have conducted, along with my conversations with law enforcement officers and
others and the review of reports, database records, and other materials. This Affidavit is
submitted for the limited purpose of supporting a criminal complaint and securing an arrest
warrant. It does not include each and every fact known to me or the government about the
investigation. I have set forth only those facts that I believe are necessary to establish probable
cause to believe that GARDEA knowingly received child pornography.

                        BACKGROUND ON THE INVESTIGATION

       In October 2015, HSI agents in Phoenix, Arizona, began conducting undercover
operations on an Internet-based video conferencing application used by persons interested in




                                                 1
             Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 2 of 10




exchanging child pornography and/or sexually abusing children. This application is hereinafter
referred to as “Application A.” 1

        “Application A” is designed for video conferencing on multiple device formats. To use
this application, a user downloads the application to a computer, mobile phone or other mobile
device (e.g., tablet) via direct download from the company’s website. Once downloaded and
installed, the user is prompted to create an account. “Application A” users can invite others to an
online meeting “room,” which is an online location associated with a 10-digit number where
each user can see and interact with the other users.

        When a user chooses to enter a specific meeting room, the user enters the 10-digit room
number and enters the username that he wants to use on that specific occasion, which does not
have to be the same as the account username. “Application A” does not require a certain number
of characters for a particular username. Consequently, a user can create a name with a single
special character, such as “#” or a single letter, such as “a.”

        During a meeting, users can show a live image or video of themselves to other users
through the webcam feature. Users may also display the contents of their own computer
desktops to the other users in the room. The ability to display their own computer desktops
allows users to show videos and photos to other users in the room. “Application A” also allows
users to send text messages visible to all of the users in the room, or private messages that are
similar to instant messages sent between two users.

       “Application A” permits users to conduct online video conferences for free for a limited
number of minutes. Paid subscribers can conduct online video conferences for an unlimited
amount of time. Some “Application A” users with a paid account permit their rooms to be
accessed without a password such that anyone who knows the room number can enter and leave
the room at any time.

        “Application A” maintains IP address logs for each meeting room, which includes all of
the IP addresses (and related usernames) for each user in a particular room on a specific day and
the device that was used by each user. Each user’s unique IP address is logged to reflect the time
that particular user entered the room and the time the user exited the room. Users can enter and
exit the room multiple times, thereby creating multiple sessions 2 within the logs of “Application
A.” In other words, if a room is open and active for one hour, and in that hour, a user enters the
1
  The actual name of “Application A” is known to law enforcement. “Application A” remains active and disclosure
of the name of the application would potentially alert its users to the fact that law enforcement action is being taken
against users of the application, thereby provoking users to notify other users of law enforcement action, flee, and/or
destroy evidence. Accordingly, to protect the confidentiality and integrity of the ongoing investigation involved in
this matter, specific names and other identifying factors have been replaced with generic terms and the application
will be identified herein as “Application A.”

2
    As used herein, a session refers to a particular user’s time in a specific “Application A” room.

                                                             2
        Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 3 of 10




room, leaves the room, and then re-enters the room, the “Application A” IP log records would
reflect two sessions for that specific user (entry/exit, followed by second entry) in the same room
on that date.

         On January 25, 2016, an HSI agent located in Phoenix, Arizona, acting in an
undercover capacity and using a device connected to the Internet, signed into an Application A
user account and entered the Application A meeting room XXX-XXX-XXXX, a known child
pornography meeting room. Within that room, the undercover agent confirmed that an
Application A user was displaying or streaming a video depicting child pornography. The
undercover agent was able to record this child pornography video, and other activity and
message(s) in the room, to an undercover device.

          Your affiant viewed the undercover recording of the child pornography that was
displayed in the meeting room. Among the videos streamed and displayed by the meeting room
leader included a video of a prepubescent male child. The child’s jeans are pulled down to the
child’s knees, exposing his penis and genitalia. An adult male touches the child’s penis. A
subsequent video depicts a pre-pubescent female with long hair. An adult male inserts his erect
penis into the female child’s mouth.

          While recording the activity in the above described Application A room, the HSI
undercover agent observed an Application A user was present in the meeting room with the
display name DMV PERV. During this UC recording, an image of DMV PERV can be seen by
the group via his web camera. This individual’s nose, cheek, mouth, and chin are visible. The
individual is nude and his torso, abdomen, crotch, and legs are also visible. The individual
appears to be a brown skinned overweight male with little to no hair on his torso. The male
using the user name DMV PERV is seen laying on a bed and turned slightly on his right side to
face the web camera. This male is observed using his left hand to masturbate himself.

          On February 16, 2016, the same HSI undercover agent, using a device connected to the
Internet, signed into an Application A user account and entered the Application A meeting room
XXX-XXX-XXXX, a known child pornography meeting room. Within that room, the
undercover agent confirmed that an Application A user was displaying or streaming a video
depicting child pornography. The undercover agent was able to record this child pornography
video, and other activity and message(s) in the room, to an undercover device.

          Your affiant viewed the undercover recording of the child pornography that was
displayed in the meeting room. The video depicts a prepubescent male toddler with blonde hair
lying in a bed wearing a blue shirt. This prepubescent male toddler is naked from the waist
down. The prepubescent male toddler’s penis is clearly visible and appears to be the focus of the
video. Also depicted in this video is an adult male. This adult male puts his mouth on the minor
male’s penis. Further, in this video the adult male inserts or attempts to insert his penis into the
minor male’s anus.


                                                 3
        Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 4 of 10




           While recording the activity in the above described Application A room, the HSI
undercover agent observed the same Application A user, DMV PERV, was present in the
meeting room. During this UC recording, an image of DMV PERV can be seen by the group
via his web camera. The individual is naked from the waist down and he is wearing a Nirvana t-
shirt that appears too small for his body. The individual’s mouth, chin, nude crotch and legs are
visible. The individual appears to be the same individual who was observed in meeting room
XXX-XXX-XXXX on January 25, 2016. Similarly, the male is observed laying on his right
side, facing the camera, and using his left hand to masturbate himself.

         On or about June 28, 2016, a U.S. Department of Justice Administrative Subpoena was
served on Application A for subscriber and login information related to activity in Application A
room XXX-XXX-XXXX on February 16, 2016 and Application A room XXX-XXX-XXXX on
January 25, 2016. The results revealed that a user of DMV PERV logged in to the pertinent
Application A meeting rooms from the following IP address: 73.163.34.151. Further,
Application A provided information stating that the IP address 73.163.34.151 was associated
with logging on to Application A 15 times and had logged 428 minutes of use on Application A.

         A query of the American Registry for Internet Numbers (“ARIN”) online database
revealed that the IP address 73.163.34.151 is registered to Comcast. In or about June 2016, a
U.S. Department of Justice administrative subpoena was issued to Comcast in regard to the IP
address 73.163.34.151. A review of the results obtained from Comcast identified the following
account holder and address:                                                                and
account holder David Do.

          On or about November 1, 2016, your affiant interviewed the owner of the residence, W-
1. W-1 indicated that W-1 lived at the residence with four roommates, which included Anthony
Gardea (GARDEA). Anthony Gardea is the only heavyset Hispanic male residing at the
location.

          On November 1, 2016 at approximately 1300 hours, HSI Special Agent Honicker and
your affiant traveled to Lamont Street and encountered GARDEA who agreed to be interviewed.
Your affiant observed that GARDEA matched the description of the individual using the
Application A screen name DMV PERV. During this interview, GARDEA stated that he has
used Application A to communicate with other males on the Internet. GARDEA further stated
that he uses Skype to communicate with other individuals on the Internet. GARDEA stated that
he uses his computer, which is located inside of the Lamont Street premises, to chat on
Application A and Skype. GARDEA stated that his computer was for his use only and that there
was a password associated with his computer. GARDEA stated that he uses the Wifi associated
with the Lamont Street residence to access the Internet.

          GARDEA subsequently provided his written consent for HSI to complete a full
examination of his Dell laptop computer. An HSI Computer Forensic Agent (CFA) subsequently
identified several thumbnail images depicting child pornography. These files were obtained

                                                4
        Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 5 of 10




from an external or removable computer storage device that was connected to GARDEA’S
laptop. The files were viewed from the “E” drive which is not contained on GARDEA’S Dell
Laptop. An example of an access date and file name is
E:\frifamPEDONEWSerie2011(pthc)Julia8yoLisa4yoMike7yoLara8yorapesuckfuckcumshot30
minnicehavemore.wmv, which was accessed on February 6, 2016.

                       SEARCH WARRANT AT LAMONT STREET

        On or about November 9, 2016, a federal search and seizure warrant issued by the United
States District Court in the District of Columbia was executed at                 . The warrant
authorized the search and seizure of evidence of violations of 18 U.S.C. §§ 2252(a)(2) and
(a)(4)(B), which make it a crime to distribute, receive, possess, and access with intent to view
child pornography.

         During the execution of the search warrant, electronic devices were located and seized
from the residence, including an Apple iPhone 6s (SN:C76RKH71GRYF). This Apple iPhone
6s was found by law enforcement officers in a bedroom that contained GARDEA’S personal
effects.

       GARDEA again consented to an interview by your affiant. During this second interview,
GARDEA reiterated that the Dell laptop that he uses/used was password protected and that he
was the only one that knew the password. GARDEA also explained that on Skype, he used the
screen names: DC GUY or DC PIGGY GUY. GARDEA stated he has never viewed child
pornography on Application A and did not recall his user name but admitted that he has
masturbated while connected to Application A rooms.

INFORMATION PROVIDED BY ALEXANDRIA (VIRGINIA) POLICE DEPARTMENT

        In or about December 2016, your affiant met with an Alexandria Virginia Police
Detective regarding her investigation into an individual named Jeremy Scovell (Scovell), who at
the time was living in Alexandria, Virginia. According to the Alexandria Detective’s
investigation, Scovell was using Skype to distribute child pornography via the Internet. Further,
Scovell was using the Skype screen name “photostud76.” Based upon the information obtained
from the Alexandria Detective pursuant to a search warrant issued in the Commonwealth of
Virginia and from a device seized from Scovell, the following Skype conversation occurred
between Skype users photostud76 and dcpiggyguy1 (display name Mark Smith), later identified
as GARDEA. 3 This conversation took place on February 16, 2016 beginning at approximately
12:47 UTC (7:47 a.m. EST) and ending at approximately 14:26 UTC (9:26 a.m. EST):

       Dcpiggyguy1: Hi, I&apos;d like to add you on Skype

3
 Note that GARDEA had previously informed your affiant that one of his Skype screen names
was DC PIGGY GUY.

                                                5
        Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 6 of 10




       Photostud76: heya ped
       Dcpiggyguy1: Hi man
       Photostud76: horned
       Dcpiggyguy1: Fuck man. Me too
       Dcpiggyguy1: you play last nite?
       Photostud76: nope
       Dcpiggyguy1: me neither

        At 7:52 a.m., photstud76 distributed an image named b51.jpg to dcpiggyguy1. This
image was viewed by your affiant and is described as depicting an infant that is laying on the
floor naked with his diaper pulled off. More specifically, the image was taken from above when
the male infant had his legs positioned in the air and the infant’s penis and anus were the focus of
the image. Visible in this image was the fact that the male infant had black straps or bands
attached to his legs and the infant’s wrists appeared to be bound to these straps. The following
conversation between the users followed:

       Photostud76: need something like this right now
       Dcpiggyguy1: Fuck man
       Dcpiggyguy1: I would love to share that
       Photostud76: that ass wouldn&apos;t look like that for long
       Dcpiggyguy1: Fuck no
       Dcpiggyguy1: Have you ever done it?

        At 7:56 a.m., photostud76 distributed a second image named b39.jpg to dcpiggyguy1.
This image was viewed by your affiant and is described as depicting an infant minor male laying
on what appears to be a couch. The infant minor male has his diaper removed. Also depicted in
this image is an adult male who is sodomizing the minor infant male with his erect penis. The
users then engaged in the following pertinent conversation:

       Photostud76: yes
       Photostud76: you?
       Dcpiggyguy1: Nope
       Dcpiggyguy1: Tell me about it
       Photostud76: few times. I have raped a 6yo,8and 10. all by their dads wanting me too
       Dcpiggyguy1: Fucking hot man
       Dcpiggyguy1: I &apos;ve always wanted the dad involved
       Dcpiggyguy1: You poz them?
       Photostud76: I am neg
       Dcpiggyguy1: Ah ok
                                   ***redacted***

       Dcpiggyguy1: How bad did you rape those holes?
       Photostud76: very bad, I wasn&apos;t gentle on any of them.. all their dads wanted it

                                                 6
        Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 7 of 10




                    that way
       Dcpiggyguy1: Good man

                                     ***redacted***

       Photostud76: go buy a kid in Mexico or some other 3rd world place where they need
                    money and will sell their kids
       Dcpiggyguy1: And fucking spend days raping it…………………

        At 8:54 a.m. photostud76 subsequently distributed a third image named b54.jpg to
dcpiggyguy1. This image was viewed by your affiant and is described as depicting two
prepubescent minors, one of which is an infant. Both minors are completely naked in the image.
The older prepubescent minor is a male and has an erection. The older prepubescent male has
his right hand on the infant minor’s private area. The following conversation occurred
following this image:

       Photostud76: 2 for 1
       Dcpiggyguy1: Wow
       Photostud76: just think what that would look like after me and you are done.
       Dcpiggyguy1: Torn to pieces
       Photostud76: mmm

        The Alexandria Detective provided your affiant with information she had received via a
subpoena from Skype regarding the Skype user name dcpiggyguy1. According to the
information provided by Skype, the account dcpiggyguy1 was created on May 11, 2013. The IP
Address associated with the creation of this account is listed as 73.163.34.151 and an associated
e-mail address of nyccollegeboy@gmail.com. Due to the IP Address resolving back to a
Washington, D.C. residence, the Alexandria Detective referred the lead to law enforcement in
the District of Columbia.

        Both the IP Address and email address are associated with GARDEA. First, as indicated
above, Comcast identified IP 73.163.34.151 as being assigned to
in the name of W-1. Subpoena returns also identified that W-1 has had this Comcast account at
since January 31, 2012. The law enforcement investigation revealed that GARDEA has been
living at             since 2012. Second, a forensic review of the Dell Laptop seized at
GARDEA’s residence in November 2016 identified that its user had accessed the email account
of nyccollegeboy@gmail.com from the laptop – a laptop that GARDEA had indicated was solely
his and was password protected.

                     FORENSIC ANALYSIS OF THE DELL LAPTOP

        In October 2018, the CFA provided your affiant with a forensic report that documented
her review of GARDEA’s Dell laptop computer that was seized on or about November 1, 2016.

                                                7
        Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 8 of 10




Application A was downloaded to GARDEA’s laptop with a first name listed as “A” and last
name listed as “G.” The account was also linked to the email address of
nyccollegeboy@gmail.com (the same email address associated with the creation of Skype user
dcpiggyguy1.)

        Located on this Dell laptop and within the file path “h:\users\anthonygardea\
appdata\roaming\microsoft\windows\recent” were numerous file names indicative of child
pornography and thumbcache image files depicting child pornography. A thumbcache image is
typically created when a user opens an image file for the first time or views an image in
thumbnail view. Two examples of thumbcache images that were located on GARDEA’s Dell
laptop include:

   a. 9daa70bf-f949461c-8d473b03.png: This image depicts an infant/toddler on top of an
      adult male’s lap. The adult male has his hand on the baby’s bottom while his other hand
      is holding his erect penis in an attempt to penetrate the infant/toddler’s anus.

   b. B6d84644-0de9-4f36-aae2-d83284eca9b9.png: This image depicted a close-up view
      depicting a female infant/toddler’s genitals being penetrated by an adult male’s erect
      penis.

    Additionally, two Skype accounts were identified on GARDEA’s Dell laptop:
Anthony.gardea1 (display name AGG) and dcpiggyguy1 (display name Mark Smith). Both of
these Skype accounts were linked to the same e-mail address identified above:
nyccollegeboy@gmail.com. The forensic review conducted of GARDEA’s Dell laptop also
identified the following Skype conversation between Skype user dcpiggyguy1 and Skype user
photostud76 on February 16, 2016. Note that these three chat entries are identical to the last
three chat entries recovered from Scovell’s electronic device in Virginia, however, GARDEA’s
laptop only contained the final three lines of the conversation.

   Photostud76: just think what they would look like after me and you are done
   Dcpiggyguy1: Torn to pieces
   Photostud76: mmm

    The forensic review of GARDEA’s Dell laptop also identified numerous other Skype
conversations between the users anthony.gardea1 and dcpiggyguy1 (both names associated with
GARDEA) and other users on Skype. For example, in these conversations, Skype user
anthony.gardea1 indicated that he lives in “DC” and references being a “perv” and accessing
“pedo vids” on Application A. Skype user dcpiggyguy1 also indicated that he is a “taboo lover”
who “like[s] any age, but 3-8 is hot[,] I like watching vids 0-3.”

                     FORENSIC ANALYSIS OF THE APPLE iPHONE 6s

   In October 2018, your affiant received a forensic report from the CFA. This forensic report
documented the forensic examination of the Apple iPhone 6s that was seized from GARDEA on
                                                8
         Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 9 of 10




or about November 9, 2016 pursuant to a federal search warrant. Located on this device were
instant messages that were sent and received from this device. The following are pertinent
messages from February 16, 2016, the same morning that Skype user dcpiggyguy1
communicated with Skype user photostud76, as documented above:

    Sent (8:34 a.m.) 4:        Morning Michelle, it is so iced over on my entire block!!!! Would
                               it be ok to WFH 5 today?
    Received (8:43 a.m.):      Yikes! I’ve heard it’s icy. Sure if you think that’s the best idea for
                               you to stay put. Let me know if you need anything.
    Sent (9:15 a.m.):          Will do, I was slip sliding down our steps and just gave up lol.


                                                ****
    Received (3:19 p.m.):      Thanks! Where are you today boo?
    Sent (3:20 p.m.):          We were dumb last nite and didn’t salt anything, and it was
                               literally an ice rink on our entire block…I was not dealing with
                               that shit.

        Your affiant confirmed that there was a significant amount of snow accumulation in the
Washington, D.C. area on February 15, 2016. The weather changed to freezing rain over night
and into the early morning hours of February 16, 2016.

         Your affiant also conducted a manual review of this device (Apple iPhone 6s) and viewed
the listed contacts. A contact was listed for the name “photostud76.” This contact was listed as
a Skype contact. Your affiant further observed that this device had the Skype application
installed on it. The Skype account name listed on the Apple iPhone is Mark Smith –
dcpiggyguy1, the same screen and user name identified on the Skype chats located on both
Scovell’s and GARDEA’s laptops from February 16, 2016.

                                             CONCLUSION

       For the foregoing reasons, your affiant submits to the Court that probable cause exists to
believe that on February 16, 2016, Anthony GARDEA, while in the District of Columbia,
knowingly received child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1)
(Receipt of Child Pornography). I, therefore, respectfully request that the Court issue a criminal
complaint and arrest warrant authorizing the arrest of GARDEA.


4
 Note that GARDEA’s text message requesting that he can work from home was sent at 8:34 a.m.
The Skype exchange between GARDEA and Scovell took place between 7:47 a.m. and 9:26 a.m.
5
  Your affiant is familiar with text abbreviations and in the context of this communication, believes
that WFH is short-hand for “work from home.”

                                                  9
Case 1:19-cr-00022-EGS Document 1-1 Filed 11/26/18 Page 10 of 10




                                                 ______________________________
                                                 Raymond Abruzzese
                                                 Special Agent
                                                 Homeland Security Investigations


Sworn and subscribed before me this ___th day of November, 2018.

_________________________________
G. MICHAEL HARVEY
UNITED STATES MAGISTRATE JUDGE




                                     10
